In re Jefferson Parish Council; Russo, Peter; Evans, Robert; Giardina, Lloyd; Ward, T.J.; Lawson, James; Hooper, Larry; DeViney, Robert L.; Hof, Willie; applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “J”, Nos. 320-790, 335-915, 335-980, 340-375 and 340-382; to the Court of Appeal, Fifth Circuit, No. 87-CA-0766.
Granted and transferred to the Court of Appeal which is ordered to decide the case with an opinion after affording the parties an opportunity for oral and written argument.